Case: 15-15549   Date Filed: 01/06/2017   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-15549
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 0:14-cv-62589-DLB



STEPHANIE ROBERSON,

                                                           Plaintiff-Appellant,

                                 versus

SOCIAL SECURITY ADMINISTRATION,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (January 6, 2017)

Before WILSON, JORDAN, and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 15-15549     Date Filed: 01/06/2017    Page: 2 of 3


      On October 13, 2011, Stephanie Roberson filed for disability-based

Supplemental Security Income (SSI), alleging that she became disabled in 1999.

An Administrative Law Judge (ALJ) issued Roberson a partially favorable ruling.

The ALJ found Roberson disabled but concluded that the date of onset of her

disability was July 15, 2013. Therefore, the ALJ held that Roberson did not

become disabled under the Social Security Act (the Act) until that date. Roberson

sought review by the district court of the ALJ’s decision, and the district court

affirmed. Proceeding pro se, she now appeals the district court’s affirmance.

      Roberson argues that the ALJ erred in holding that her date of disability

under the Act is July 15, 2013. She claims her date of disability is October 13,

2011—the date she filed for SSI benefits. According to Roberson, when an SSI

claimant is found disabled, the disability determination applies retroactively to the

date of the claimant’s SSI application. We disagree. The relevant date when

determining disability status under the Act is the date of the actual onset of

disability. See Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005) (per

curiam) (“[A] claimant becomes eligible [for SSI benefits] in the first month where

she is both disabled and has an SSI application on file.); 20 C.F.R. § 416.200

(“You are eligible for SSI benefits if you meet all the basic requirements listed in §

416.202[, which include being disabled]. . . . [T]he first month for which you may

receive SSI benefits is the month after the month in which you meet these


                                          2
                 Case: 15-15549        Date Filed: 01/06/2017        Page: 3 of 3


eligibility requirements.”). The ALJ did not err in finding that Roberson’s date of

disability under the Act is July 15, 2013. 1

       AFFIRMED.




       1
          To the extent that Roberson challenges the ALJ’s determination that she did not meet
the criteria for disability until July 15, 2013, we conclude that substantial evidence supports the
ALJ’s determination. See Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005) (per curiam)
(“If [an ALJ]’s decision is supported by substantial evidence, this [c]ourt must affirm . . . .”
(internal quotation marks omitted)).

                                                 3